UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

RIKISHA S. SMITH,

                                       Plaintiff,
       vs.

                                                                              5:21-CV-0005
                                                                              (MAD/ML)
JOSEPH JACKSON,

                              Defendant.
____________________________________________

APPEARANCES:                                                  OF COUNSEL:

RIKISHA S. SMITH
223 Otisco Street
Syracuse, New York 13204
Plaintiff, Pro Se

Mae A. D'Agostino, U.S. District Judge:

                                              ORDER

       On January 5, 2021, Plaintiff commenced this action against numerous Defendants

including Joseph Jackson, Shawn Corey Carter, Beyonce Giselle Knowles, Andrew Jackson,

Katherine Jackson, Erika Badoo, Willow Smith, Patriots, Saints, James Madison, James Monroe,

and James K. Polk. See Dkt. No. 1. Plaintiff's complaint alleges causes of action under 42 U.S.C.

§ 1983, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Civil Rights Act

of 1991, the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634(b), American

with Disabilities Act, 42 U.S.C. § 12101 et seq., and Bivens v. Six Unknown Agents of the Federal

Bureau of Narcotics, 403 U.S. 388 (1971). See generally id. The instant complaint is the latest in

a string of unintelligible and incoherent pleadings filed by Plaintiff in this District. As with each




                                                    1
of the other complaints, two of which have been reviewed by the undersigned, Plaintiff has failed

to plausibly allege any entitlement to relief. Accordingly, this action is dismissed with prejudice.

and this action is accordingly dismissed with prejudice. Additionally, in light of Plaintiff's history

of frivolous filings, the Court will refer to Chief Judge Glenn T. Suddaby the recommendation

from Magistrate Judge Lovric that Plaintiff be permanently enjoined from filing any other case in

this District without leave of the Chief Judge, unless represented by counsel.

       In an Order and Report-Recommendation dated January 11, 2021, Magistrate Judge

Lovric denied Plaintiff's in forma pauperis ("IFP") application as moot, as Plaintiff had already

paid the statutory filing fee. See Dkt. No. 5 at 5. Additionally, Magistrate Judge Lovric

performed an initial review of the complaint and recommended that the Court dismissed Plaintiff's

complaint without leave to replead. See id. at 6. Magistrate Judge Lovric found that Plaintiff's

complaint was "comprised of twenty-one pages of incoherent text written on every form-

complaint from the Clerk's office." Id. at 6. Further, Magistrate Judge Lovric found that, "[a]s

the Complaint is currently drafted, the Court is unable to meaningfully analyze, whether, and to

what extent, Plaintiff has pleaded any colorable claim against Defendant." Id. at 7. While noting

the policy in this Circuit of affording pro se litigants the opportunity to amend their pleadings

prior to outright dismissal, Magistrate Judge Lovric nevertheless recommended that this action be

dismissed without leave to amend. Id. at 7–9. In addition, Magistrate Judge Lovric undertook a

thorough and comprehensive review of each of the prior cases filed by Plaintiff in this District.

See id. at 2–5. Two of the three suits have been dismissed as frivolous, and the last one is

currently before the undersigned. See id. As such, Magistrate Judge Lovric found that Plaintiff

"fits the mold of a pestilent litigator who can only be estopped from pursuing frivolous litigation

by sanctions more austere than dismissing her actions." Id. at 11. Magistrate Judge Lovric



                                                  2
recommended "in addition to dismissal of the within case ... [with] the Court's inherent authority

to control and manage its own docket so as to prevent abuse in its proceedings, Plaintiff [should]

be prohibited from making any future filings in this District without prior leave of the Chief

Judge." Id. at 12. Plaintiff has not objected to the Order and Report-Recommendation.

       When a party files specific objections to a magistrate judge's report-recommendation, the

district court makes a "de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1). However,

when a party files "[g]eneral or conclusory objections or objections which merely recite the same

arguments [that he presented] to the magistrate judge," the court reviews those recommendations

for clear error. O'Diah v. Mawhir, No. 9:08-CV-322, 2011 WL 933846, *1 (N.D.N.Y. Mar. 16,

2011) (citations and footnote omitted). After the appropriate review, "the court may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge." 28 U.S.C. § 636(b)(1).

       "[I]n a pro se case, the court must view the submissions by a more lenient standard than

that accorded to 'formal pleadings drafted by lawyers.'" Govan v. Campbell, 289 F. Supp. 2d 289,

295 (N.D.N.Y. 2007) (quoting Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d

652 (1972)) (other citations omitted). The Second Circuit has held that the court is obligated to

"'make reasonable allowances to protect pro se litigants'" from inadvertently forfeiting legal rights

merely because they lack a legal education. Govan, 289 F. Supp. 2d at 295 (quoting Traguth v.

Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

       Having reviewed the January 11, 2021 Order and Report-Recommendation, Plaintiff's

complaint and the applicable law, the Court finds that Magistrate Judge Lovric correctly

determined that the complaint should be dismissed. A review of Plaintiff's complaint makes clear



                                                  3
that it suffers from several deficiencies. Ordinarily, a court should not dismiss a complaint filed

by a pro se litigant without granting leave to amend at least once "when a liberal reading of the

complaint gives any indication that a valid claim might be stated." Branum v. Clark, 927 F.2d

698, 705 (2d Cir. 1991). An opportunity to amend, however, is not required where "the problem

with [plaintiff's] causes of action is substantive" such that "better pleading will not cure it."

Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (citation omitted). As the Second Circuit

has explained, "[w]here it appears that granting leave to amend is unlikely to be productive, ... it

is not an abuse of discretion to deny leave to amend." Ruffolo v. Oppenheimer & Co., 987 F.2d

129, 131 (2d Cir. 1993).

        Here, reading the complaint liberally, there is no "suggest[ion] that the plaintiff has a

claim that [she] has inadequately or inartfully pleaded and ... should therefore be given a chance

to reframe." Cuoco, 222 F.3d at 112. Moreover, the Court agrees with Magistrate Judge Lovric

that Plaintiff is "a pestilent litigator who can only be estopped from pursuing frivolous litigation

by sanctions more austere than dismissing her actions." Dkt. No. 5 at 11. As such, Magistrate

Judge Lovric correctly recommended that the Court dismiss the complaint with prejudice and that

Plaintiff should be referred to Chief Judge Suddaby for a determination whether Plaintiff should

be permanently enjoined from filing any additional cases in this District without first obtaining

leave from the Chief Judge.

        Accordingly, the Court hereby

        ORDERS that Magistrate Judge Lovric's Order and Report-Recommendation (Dkt. No. 5)

is ADOPTED in its entirety for the reasons set forth therein; and the Court further

        ORDERS that Plaintiff's complaint (Dkt. No. 1) is DISMISSED with prejudice; and the

Court further



                                                   4
          ORDERS that the Court refers to Chief Judge Suddaby the recommendation by

Magistrate Judge Lovric that Plaintiff be permanently enjoined from filing any other case in this

District without leave of the Chief Judge, unless she is represented by counsel; and the Court

further

          ORDERS that the Clerk of the Court shall enter judgment in Defendants' favor; and the

Court further

          ORDERS that the Clerk of the Court shall serve a copy of this Order on the parties in

accordance with Local Rules.

IT IS SO ORDERED.

Dated: July 2, 2021
       Albany, New York




                                                  5
